Name: Council Regulation (EEC) No 1952/81 of 13 July 1981 fixing the monthly price increases for paddy rice and husked rice for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 7 . 81 Official Journal of the European Communities No L 198 / 7 COUNCIL REGULATION (EEC) No 1952/81 of 13 July 1981 fixing the monthly price increases for paddy rice and husked rice for the 1981/82 marketing year HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1981 /82 marketing year, the amount of each of the monthly increases provided for in Article 7 ( 1 ) of Regulation (EEC) No 1418/76 shall be as follows :  2 - 77 ECU per tonne for the intervention price,  3 - 46 ECU per tonne for the target price. 2 . These monthly increases shall apply from 1 October 1981 to 1 July 1982, the prices thus obtained for July 1982 remaining valid until 31 August 1982 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice {*), as last amended by the 1979 Act of Accession, and in particular Article 7 (2 ) thereof, Having regard to the proposal from the Commission (2), Whereas, when the number and amount of the monthly increases and the first month during which these increases are to apply are fixed, account should be taken of the storage costs and financing charges for storing rice in the Community and of the need to ensure that the disposal of stocks of rice conforms to market requirements, This Regulation shall be binding in its entir Done at Brussels , 13 July 1981 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1981 . and directly applicable in all Member States. For the Council The President Lord CARRINGTON ( ») OJ No L 166, 25 . 6 . 1976, p. 1 . (2 ) OJ No C 75 , 3 . 4 . 1981 , p . 5 .